DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 2022 has been entered.
 
Drawings
The objection to the drawings are withdrawn in view of the Applicant’s arguments filed 15 March 2022 (p. 5).

Specification
The objection to the Specification is withdrawn in view of Applicant’s current response (p. 5).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately 

Claims 21-33 and 35-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,473,496 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broader and thus fully met by the claims in the Patent.
Regarding claim 21, the Patent recites a non-vertical flow meter comprising (claim 1, preamble): (a) a chamber disposed at a non-vertical angle and comprising an outlet (the chamber must have an inlet and an outlet; c. 5, ll. 46-47); (b) at least one pivoting sensing surface disposed on an interior surface of the chamber (the sensing surface is disposed inside the chamber and therefore must be disposed on some interior surface of the chamber; c. 5, ll. 48-49); and (c) a load cell in operational communication with the at least one pivoting sensing surface (c. 5, ll. 50-51), wherein the load cell constructed and arranged to sense pressure applied to the at least one pivoting sensing surface (c. 5, ll. 52-54) and output a signal proportional to a mass flow rate of a material flowing within the chamber (claim 7), and wherein the at least one pivoting sensing surface is shaped to facilitate the movement of the material in the direction of the outlet (since the sensing surface must interact with the flow of the material without blocking it, its shape must, to some degree, facilitate  the movement of material in the direction of the outlet; claim 2).
Remaining claims 22-33 and 35-39 are similarly met.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 28, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rejection of claims 21, 28 and 35 under 35 U.S.C. § 112(b) are withdrawn in view of the Response filed 15 March 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-33 and 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martina et al. (US 6,367,336 B1) in view of Vienneau et al. (US 5,752,545).
Regarding claim 21, Martina et al., herein Martina, discloses a non-vertical flow meter (the flow meter extends at least horizontally and also, at least some components of the flow meter extend in a non-vertical direction such as the axial member of sensor 22 and movable element 20; figs. 4A and 4B) comprising: (a) a chamber (25); (b) at least one pivoting sensing surface (20) disposed on an interior surface of the chamber (25); and (c) the load cell (22) in operational communication with the at least one pivoting sensing surface (20), wherein the load cell (22) constructed and arranged to sense pressure applied to the at least one pivoting sensing surface (20) and output a signal proportional to a mass flow rate of a material (solid, powdered, particulate, or granulated materials; c. 1, ll. 9-14) flowing within the chamber (sensor 22 senses pressure applied to movable element 20, which pivots about axis 21, and sensor 22 outputs a signal proportional to the degree of movement of movable element 20 which is then correlated to a mass flow rate of the material; c. 8, ll. 10-14 and 32-40), and wherein the at least one pivoting sensing surface (20) 
Regarding claims 22-27, Martina discloses further comprising a guide disposed within the chamber (unnumbered inclined surface in chamber 25 is a guide; fig. 4); further comprising a linkage assembly operatively engaged with the at least one pivoting sensing surface (20) and the load cell (a connection assembly is required between movable element 20 and sensor 22 which may be a digital or analog sensing device: c. 8, ll. 10-14); wherein the mass flow rate is determined by an aggregate force applied to each of the at least one pivoting sensing surfaces (20) by the material flowing within the chamber (the mass flow rate is determined by the degree of movement of movable element 20 which results from an aggregate force applied to movable element 20); further comprising a measurement device (13; fig. 1) constructed and arranged to process and analyze mass flow rate data (control unit 13 processes and analyzes the mass flow rate data; c. 6, ll. 23-32); wherein the measurement device (13) is further constructed and arranged to convert the mass flow rate data to weight measurements (control unit 13 converts the mass flow rate into accumulated weight of process material; c. 6, ll. 23-32); further comprising a storage medium (14) in operational communication with the load cell (data processing or display station 14 is in operational communication with sensor 22 and may be a data recorder; c. 6, ll. 28-32). 
Regarding claim 28, Martina discloses a non-vertical flow meter (the flow meter extends at least horizontally and also, at least some components of the flow meter extend in a non-vertical direction such as the axial member of sensor 22 and 
Regarding claims 29-33, Martina discloses wherein the at least one sensing surface (20) is pivotally engaged with the interior surface of the chamber (25) via at least one pivot (21, 23); wherein the at least one pivot (21, 23) further comprises a spring (restoring force 23 about axis 21 may be a spring; c. 8, ll. 15-19); wherein the load cell (22) is operatively engaged with the at least one pivot (sensor 22 is operatively engaged with axis 21; fig. 4B); wherein the load cell (22) is operatively engaged with the at least one pivot (21, 23) via a linkage assembly (sensor 22 may be a digital or analog device, such as a digital encoder and must therefore be operatively engaged with axis 21 via some connection assembly; c. 8, ll. 10-14); wherein the load cell (22) is constructed and arranged to output an electrical signal 
Regarding claim 35, Martina discloses a non-vertical flow meter (the flow meter extends at least horizontally and also, at least some components of the flow meter extend in a non-vertical direction such as the axial member of sensor 22 and movable element 20; figs. 4A and 4B) comprising: (a) a sensing surface (20) shaped to facilitate flow of a material in one direction (movable element 20 has a flat inclined surface which is shaped to allow movement of the material in the direction of exit 27); and (b) a load cell (22) in operational communication with the at least one sensing surface (20), wherein the sensing surface (20) is constructed and arranged to be moveable in response to pressure from a material flow (movable element 20 is movable in response to pressure from material flow), and wherein the load cell (22) is constructed and arranged to output a signal proportional to the pressure from the material flow (sensor 22 outputs a signal proportional to the degree of movement of movable element 20 which is then correlated to a mass flow rate of the material; c. 8, ll. 10-14 and 32-40). 
Regarding claims 36-39, Martina discloses further comprising a guide disposed upstream of the sensing surface (unnumbered inclined surface above movable element 20 is a guide), wherein the guide is configured to separate a flow of material into one or more streams (the inclined surface influences a flow of material into at least one stream; fig. 4); wherein the sensing surface (20) is a pivoting sensing surface and is in operational communication with the load cell via a pivot (movable 
Although Martina discloses that chamber (25) has elements that are disposed at non-vertical angles, such as movable element 20, it does not disclose that a flow path of the material from the inlet to the outlet is non-vertical.
Vienneau et al., herein Vienneau, teaches a non-vertical flow meter (8) comprising: (a) a chamber (10) disposed at a non-vertical angle (a flow path through housing 10, from inlet 12 to outlet 16 is disposed at a “non-vertical angle”; fig. 1) and comprising an outlet (16); a non-vertical flow meter (8), wherein the inlet and the outlet define a non-vertical axis for material flow (a flow path defined by inlet 12 and outlet 16 is a non-vertical path for material flow; fig. 1); wherein the flow meter (8) is constructed and arranged to measure the material flow at a non-vertical angle (flow meter 8 is constructed and arranged so that a flow path of material through flow meter 8, from inlet 12 to outlet 16, is at a non-vertical angle, and therefore flow meter 8 measures the material flowing at a non-vertical angle; fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Martina with the non-vertical material flow path as taught in Vienneau, to prevent inaccurate flow rate measurements resulting from free-falling material colliding with the deflection plate (Vienneau, c. 2, ll. 18-31). 



Response to Arguments
Applicant’s arguments with respect to independent claims 21, 28, and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852